OFFICE OF l’HE ATTORNEY GENERAL OF TExA8
                       AUSTIN




Dear Sir:
        ..,.

                            .,
  .”




Honorable %       W.'Yanoy, County Auditor, Page 2



               SMtion   19, Artals
statuter,      u ammndod,
                        provldu:

            aProrlsioh8  of this 8eotlon chall apply to
       aid oontrol in laah '&iunty in t&.State of Texa8
       hWg    ~~~tiO3.I     fir8X0088 Of OM hUdrod Wd
                     0) thousand Inhabitants, aooordlng
       to the lash praosdin& Fodrral CBMUS."

               Subseotlon ~(8)ot,Ssotioh         19 provfderr:

            "The Commi88lonor8~ ~bkrt of oaah oounty 8hal.l
       determine annually thq salary to be paid to the
       oounty treaaurar at a reanonable 8~18not to sxooed
       Thr8e Thousand, Six Eundred (#S,SOO.OO Dollar8
       per annum. * * * *

               SIbaebtlon        (i) of Se&ion   19, provides:

             Vhora &all bo crutd        a fund dsr sash offi-
       68s aifauted by the vrorlsions heraof to be kn mm
       a8 thw .*               blary Fund .of          aounty,
       Texa8' (h      rt th   title,ot the orilorr afloated
       and the nasi of tit. aounty) and suoti fund shall
       be kept aoparate     aob.apart rram all other oounty
       fund8 mxd 8hall ba hold and di8bur8ed for tha
       pu.r~oso.ot  paying the 8a3.arref8uoh ofthor,      th8
       lalarles of hi8 dqmtioa, amil8tant8, clork8, 8ton-
       oaxaphen, .and inrertigator8 who an authorired to
       drav a ialary tram said fund Imder the prori8lon8
       of thin SMtion amdto par the ‘authorbed and ap-
       prorod 8xpans.8 6f hl~ otflee.      Such fund shall bo
       dopoaltad In the oounty daporrltoxy and shall be
       protwtad to tha 88ma extent, and dram the ea+a in-
       krqst, a8 other oounty funds., l!hoColamirelonenQ
       court or each oounty arreimd by the provlslons of
       tM8 S8otian.at it8 rim         regular meatLng in 3anu-
       ary of sauh aalendar year, may determine by order
       m&d8 and entered in the minutes of said court, that
       all. Sees, ao8t8, aompelllratioh,salaries, srpensea,
       do., provided for in this Seotlon shall be pnld in-
       to and dram from the general fund of suoh oomty;
       in whloh event sash rererenue, in this SeQtiOn to a
       sal.ary fund shall bo read as and Interpreted to be
       'General Fund'**
Honorable 2. vi, Yanoy, Oounty Auditor, Page S


             Subseotion (k) of hotion   19 proviimr~r

           -0 offiosr rmo~lring a salary shall na0it0
      any ex-offlolo  oompewation  from the oounty$ pro-
      vided, h~we?Or, the fhWd88iOMrfl'   Court shall
      transfer from the &enar8~ fund of the oounty ta
      fq? offiO8PfJ' Salary FUd Of 8U0h OOunty auoh ~Z'und8
      am my bo neo8smary to pay the salaries ,and other
      lqgally authorized olalms ehqrgeable against  suoh
      fund when the nroneys deposited to the aredlt of
      such fund are inauffioisnt to mot the claims
      agrkinst it."

             Seotion 1 of Artiols SQlZe, Vernon's Annotatad Civil
Statutefl,   reads (18 fOllOV8l

           *iuo dletriot OffiOOr shell be paid by the Stat8
     o? Texas any fees or &mls8loa      for any aemlqe pe&
     ,foxned by hira@ not shall the State or eu~p~aounty m
     to any oountf 0rri08r in any oounty aontaiaing a pop-
     ulation of twenty $houmand (IN,000 inhabitaatm or
     m&m aaoording to the .tiSt praoeding Federal OSMU~
     any 108 dr 0omml08:ioh for any 88rvioo by bin perf0rned
     as SuOh offl.oer; provided, however, that the aLsma8aer
     Wlfi oolhotor Of tUe8 Shall OontinU. to +~oll.e~tand
     relii for ths benWit     of the Qffiosra*  Salary Bind or
     funds herrlnafter~~pmt#.dadfor, all faes and ~ooamis-
     aicms whiah~he is ~authorlmd under law to aoll&t$
     an& it shall~ be him duty to aooount for and to pay
     all such monlem -ITed      by hial into the fuad or fWd8
     araatod and provided for,under the prOV~8iOIIS Of thi8
     Aet; provided’further,   that the provision8 of this
     Seation shall not affeot tb8 paymnt of aoats in oiOil
     oa~as by ths State, but ail~8UOh costs &o pld Ball
     b8 aoooqnted for by the offioerm    oolleoting the maw
     am they are mqulred under the provisions of this A&
     to fhOc3oUgtfor fS88, Ot?I8Cd88iOn8and sOt3tS OOl~Wtti
     rr0mprivate parties."
          opinion Ro. O-9198 of this departm8nt    applioablo t0
a OOunty hlrr5.nga population in 810048 of 80,006 j+habitantm,
holds that the oouaty troa8unr hem no authority k, oh-g*
and oolhot OOl8RiS81O?.lSfr~rn the oounty to be plaomd in the
Offloern* Salary Fund.
          It is 0~ opinion thnt Seotlon 1 0r Artiolo 39l%o,
Vernon*s &notated Cfril Statutes, would prohibit the oounty
B[onorable E. Via Yanoy, County Auditor, Page 4



 trbaiursir from oolleotfng oommi66lon6 from Tax%+   County
 and it6 varioue opbl-ating tid6.

           You do not stats in your letter whether or not
 the ~Commi66lonera~ Court, at its firet'regular qmeting in
 January or thla year, determined by an order mat&a aid en*
 tered in the minute6 of 6ald 0ourt, (a6 provideb by Subi
 eeotlon 1 of Seotlon 19 of Artiol'e 39130, Vernon*6 Annotated
 Civil Statutes, 6upra) that all fees, ooat6, oompen6atloni
 salaries, expensea, eto, should be paid Into and drawn from
 the general fund of the oounty, sto. It thle order was' ,'
 made then the county treasurer should be paid froathe   Gen:
'~61 Fund.

           If this order wa6 not made the oounty treasurer
should be p6lQ from th6.Treaaursr*6 Salary Fund (a6 provided
Sor by Rubeeotion (I) of S~irtion 19 of Artiole 3912e, V6monQe
Annotated Civil Statutes{.   Ii th6n wa6 no money ,An :taiq ':
fund 'to plw,the trO66UZSX the 66JMi66iOJlOr6' 6oPrt road be
authorlsed to transfer fund6 traPitliockme4rf2X~2unilta:tke: '.!-
Trea6umr's   S&j.aryYundto, pan $he 66hW166 +d other legally ;
authorized olalm6 ohargsable again6t the Tre66urW*r~B6la,ry~~.
Fun& aa ~roy~de&Sor by EQb666*ioll.(k).of SOot.io6 19 of A&
tlolo aDl20, Verhon'6 ‘buiatatod FWl   Statut66; ;.':